DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 1 and 11 under 35 U.S.C. § 112(b) have been withdrawn. 
Applicant’s arguments with respect to claim 1-7, 9, 11-17 and 19-20 under 35 U.S.C. § 103  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 9, 11-12,17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. "Socialspamguard: A data mining-based spam detection system for social media networks." Proceedings of the VLDB Endowment 4.12 (2011)(“Jin”) in view of Chen et al. Feature set identification for detecting suspicious URLs using Bayesian classification in social networks. Information Sciences. 2014(“Chen”) and in view of Robertson et al. "A social approach to security: Using social networks to help detect malicious web content." 2010 IEEE International Conference on Intelligent Systems and Knowledge Engineering. IEEE, 2010(“Robertson”). 
Regarding claim 1, Jin teaches: training, by the social engineering cognitive system, a social engineering classifier to classify documents in a corpus as to whether they are social engineering communication (SEC) related documents or non-SEC related documents based on the social engineering cognitive system processing content of the document and determining whether the content comprises one or more learned patterns of content descriptive of a SEC, wherein documents in the corpus comprise at least one of social media website content posts by a social network of users or forum website posts by forum users(Jin, pgs. 1459, see also. figs. 1 and 2, “As shown in Figure 1, we model a typical social media network as a time-stamped heterogeneous information network G =                         
                            
                                
                                    V
                                    ,
                                     
                                    E
                                
                            
                        
                    . V is the set of different types of nodes, such as users (U), pages (P) and posts (Q) (including text description and/or images/videos (I), with the time stamp). E denotes the set of links between nodes, for example, friendship/following links between users, fan/favorite links between users and pages. Images are indirectly-linked together by content similarity (dashed lines)… [t]he posts can be generally labeled as two categories: spam (unwanted, irrelevant, promotional or harmful social posts) and ham (legitimate social posts). There are three types of users: spammer, legitimate user and infected user. Infected user are legitimate user who send spams after being infected by virus… [i]n the first stage, we collect historical social media data, extract both content (including text and images) and social network features, perform active learning to build classification model and identify spams.”); processing, by the social engineering classifier, documents of the corpus to classify each document as either a SEC related document or a non-SEC related document to thereby identify a set of SEC related documents as a subset of the documents in the corpus that are classified as SEC related documents by the social engineering cognitive system(Jin, pgs. 1460, see also. figs. 1 and 2, “Due to the huge amount of posts (over billions) on social media, manually checking every post to pick up the spams is impossible. We propose the following scalable active learning approach to manually verify as many spams as possible and as few hams as possible. (1) Generate an initial set of instances for labeling and build initial classier. (2) Prediction and ranking of remaining unlabeled instances (which is a huge number) using the existing classifier. Sort the test posts in decreasing order according to the ranking score and divide them into blocks.”); extracting, by the social engineering cognitive system, from content of each SEC related document in the set of SEC related documents, key features of one or more SECs, wherein the key features represent natural language content present in the one or more SECs(Jin, pgs. 1459, see also. figs. 1 and 2, “In this section, we extract the image content features, text features and social network features to describe the posts in social media network… [w]e extract image content features…such as color histogram, color correlogram, CEDD…Gabor features, edge histogram and SIFT… [t]o compute image similarity in the social network, we use the SimLearn algorithm…[t]ext features are extracted from image-associated content, such as caption, description, comments, and URLs…[things such as] [t]he ratio of content which consists of non-English words. The number of sensitive words, the number of comments/likes. The reputation of comment authors… we extract the third set of attributes which consists of individual characteristics of user profiles and their behaviors in the network. Both legitimate users and spammers have certain kinds of patterns. Legitimate users have many legitimate friends, while spammers almost never reply to comments and many spammers are registered as beautiful females. A spammer may have several photos of herself, or use celebrity's name and photos. A spammer tends to post to popular pages (mostly over 500,000 fans) to gain high chance of exposure.”); and performing, by a computing device, a responsive action in response to determining that the newly received electronic communication is an SEC(Jin, pg.1460, As figure 2 illustrates during the online active learning portion of the system portion the social media network graph is monitored and outputs a prediction that that posting activities in the social media network is spam and send an alarm to the clients).
	Jin does not teach: training, by the social engineering cognitive system, an SEC classification model based on the extracted key features of the one or more SECs to produce a trained SEC classification model; processing, by the trained SEC classification model, a newly received electronic communication to determine whether or not the newly received electronic communication is an SEC.
However, Chen teaches: training, by the social engineering cognitive system, an SEC classification model based on the extracted key features of the one or more SECs to produce a trained SEC classification model(Chen, pgs. 138,  see also fig.2, “Two labels were defined in sample space: benign (B) and malicious (M). The distribution probability can be expressed follows:                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    P
                                                    
                                                        
                                                            B
                                                        
                                                    
                                                    =
                                                     
                                                    
                                                        
                                                            |
                                                            B
                                                            |
                                                        
                                                        
                                                            |
                                                            B
                                                            |
                                                            +
                                                            |
                                                            M
                                                            |
                                                        
                                                    
                                                    ,
                                                     
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    P
                                                    
                                                        
                                                            M
                                                        
                                                    
                                                    =
                                                     
                                                     
                                                    
                                                    
                                                        
                                                            |
                                                            M
                                                            |
                                                        
                                                        
                                                            
                                                                
                                                                    B
                                                                
                                                            
                                                            +
                                                            |
                                                            M
                                                            |
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     The prior probability of each feature vector (F, f) is indicated as follows:                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    P
                                                    
                                                        
                                                            
                                                                
                                                                    F
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            =
                                                            
                                                                
                                                                    f
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            |
                                                            B
                                                        
                                                    
                                                    =
                                                     
                                                    
                                                        
                                                            P
                                                            (
                                                            
                                                                
                                                                    (
                                                                    F
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            =
                                                            
                                                                
                                                                    f
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            )
                                                            ∩
                                                            B
                                                            )
                                                        
                                                        
                                                            P
                                                            (
                                                            B
                                                            )
                                                        
                                                    
                                                    ,
                                                     
                                                     
                                                    f
                                                    o
                                                    r
                                                     
                                                    i
                                                    =
                                                    1,2
                                                    ,
                                                    …
                                                    ,
                                                    n
                                                    ,
                                                     
                                                     
                                                    n
                                                    ∈
                                                    N
                                                    ;
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    P
                                                    
                                                        
                                                            
                                                                
                                                                    F
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            =
                                                            
                                                                
                                                                    f
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            |
                                                            M
                                                        
                                                    
                                                    =
                                                     
                                                     
                                                    
                                                    
                                                        
                                                            P
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    F
                                                                                
                                                                                
                                                                                    i
                                                                                
                                                                            
                                                                            =
                                                                            
                                                                                
                                                                                    f
                                                                                
                                                                                
                                                                                    i
                                                                                
                                                                            
                                                                        
                                                                    
                                                                    ∩
                                                                    M
                                                                
                                                            
                                                        
                                                        
                                                            P
                                                            
                                                                
                                                                    M
                                                                
                                                            
                                                        
                                                    
                                                     
                                                    ,
                                                     
                                                    f
                                                    o
                                                    r
                                                     
                                                    i
                                                    =
                                                    1,2
                                                    ,
                                                    …
                                                    ,
                                                    n
                                                    ,
                                                     
                                                     
                                                    n
                                                    ∈
                                                    N
                                                    .
                                                     
                                                
                                            
                                        
                                    
                                
                            
                        
                    
The posterior probability of the two labels can be computed as follows:                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    P
                                                    
                                                        
                                                            B
                                                            |
                                                            
                                                                
                                                                    F
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            =
                                                            
                                                                
                                                                    f
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            ,
                                                             
                                                            …
                                                            ,
                                                             
                                                            
                                                                
                                                                    F
                                                                
                                                                
                                                                    n
                                                                
                                                            
                                                            =
                                                            
                                                                
                                                                    f
                                                                
                                                                
                                                                    n
                                                                
                                                            
                                                        
                                                    
                                                    =
                                                     
                                                    
                                                        
                                                            P
                                                            
                                                                
                                                                    B
                                                                
                                                            
                                                            
                                                                
                                                                    ∏
                                                                    
                                                                        i
                                                                        =
                                                                        1
                                                                    
                                                                    
                                                                        n
                                                                    
                                                                
                                                                
                                                                    P
                                                                    (
                                                                    
                                                                        
                                                                            F
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                    =
                                                                    
                                                                        
                                                                            f
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                    |
                                                                    B
                                                                    )
                                                                
                                                            
                                                        
                                                        
                                                            P
                                                            (
                                                            
                                                                
                                                                    F
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                            ,
                                                            …
                                                            ,
                                                            
                                                                
                                                                    F
                                                                
                                                                
                                                                    n
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                    ,
                                                     
                                                     
                                                    n
                                                    ∈
                                                    N
                                                    ;
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    P
                                                    
                                                        
                                                            M
                                                            |
                                                            
                                                                
                                                                    F
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            =
                                                            
                                                                
                                                                    f
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            ,
                                                             
                                                            …
                                                            ,
                                                             
                                                            
                                                                
                                                                    F
                                                                
                                                                
                                                                    n
                                                                
                                                            
                                                            =
                                                            
                                                                
                                                                    f
                                                                
                                                                
                                                                    n
                                                                
                                                            
                                                        
                                                    
                                                    =
                                                     
                                                    
                                                        
                                                            P
                                                            
                                                                
                                                                    M
                                                                
                                                            
                                                            
                                                                
                                                                    ∏
                                                                    
                                                                        i
                                                                        =
                                                                        1
                                                                    
                                                                    
                                                                        n
                                                                    
                                                                
                                                                
                                                                    P
                                                                    (
                                                                    
                                                                        
                                                                            F
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                    =
                                                                    
                                                                        
                                                                            f
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                    |
                                                                    M
                                                                    )
                                                                
                                                            
                                                        
                                                        
                                                            P
                                                            (
                                                            
                                                                
                                                                    F
                                                                
                                                                
                                                                    1
                                                                
                                                            
                                                            ,
                                                            …
                                                            ,
                                                            
                                                                
                                                                    F
                                                                
                                                                
                                                                    n
                                                                
                                                            
                                                            )
                                                        
                                                    
                                                    ,
                                                     
                                                     
                                                    n
                                                    ∈
                                                    N
                                                    ;
                                                     
                                                
                                            
                                        
                                    
                                
                            
                        
                    ”); processing, by the trained SEC classification model, a newly received electronic communication to determine whether or not the newly received electronic communication is an SEC(Chen, pgs. 138, see also fig.2, “If the observed features indicate a strong chance that a post is a malicious post, it is considered a malicious post. Hence, the classification rule is defined as follows:                         
                            P
                            
                                
                                    B
                                    |
                                    
                                        
                                            F
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                     
                                    …
                                    ,
                                     
                                    
                                        
                                            F
                                        
                                        
                                            n
                                        
                                    
                                    =
                                    
                                        
                                            f
                                        
                                        
                                            n
                                        
                                    
                                
                            
                            ≤
                             
                            P
                            
                                
                                    M
                                    |
                                    
                                        
                                            F
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                     
                                    …
                                    ,
                                     
                                    
                                        
                                            F
                                        
                                        
                                            n
                                        
                                    
                                    =
                                    
                                        
                                            f
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                    .”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin’s method in view of Chen the motivation to do so would be to incorporate Chen’s Bayesian detection method with Jin’s detection method to lower the false negative rate of mis-classifying malicious social media content posts(Chen, pgs. 139-140, see also fig. 4,  “Fig. 4 shows the comparison results, demonstrating that the proposed features yielded superior levels of performance for both the domain anomaly feature set and all features. J[in] exhibited a high FNR in both ratios (5:5 and 1:9) and its performance level could degrade in real environments in which the ratio is close to 1:9. The problem with a high FNR is that misclassifying malicious web links may cause user machines to become infected or compromised. Therefore, attaining a low FNR is essential in this classification problem. The CGS was stable and demonstrated lower FNR and higher TPR in both ratios, outperforming J[in] overall.”).
Jin does not teach: at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a social engineering cognitive system.
However, Robertson teaches: at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a social engineering cognitive system(Robertson, pg. 439, see also table 1,  “The application was developed and tested on a 1.6 GHz AMD Athlon XP 2000+ PC with 256 MB of RAM.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin’s method in view of Robertson the motivation to do so be to develop an application that would automatically scan user’s social media news feeds for malicious links.  
Regarding claim 2, Jin in view of Chen and in view of Robertson teaches the method of claim 1, wherein extracting, from content of the SEC related document, key features of one or more SECs comprises processing at least one of a linked document linked to an SEC related document, or a linked file linked to the SEC related document, to extract features present in the linked document or linked file that are indicative of an SEC in the one or more SECs(Robertson, pg. 438, see also fig. 3, “Notice that the constants $GOOD SCORE, $BAD SCORE, and $NO SCORE are configurable, and they were set at 1, -1 and 0, respectively, in this experiment… [c]hecks the URL hash against the Google Safe Browsing databases (both blacklist and malware) to see if the site is known to be malicious. If the URL exits in either the blacklist or malware list, the score for the link will be $BAD SCORE*100, which penalizes the link severely; otherwise, just return $GOOD SCORE.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jin with the above teachings of Robertson for the same rationale stated at Claim 1.
Regarding claim 7, Jin in view of Chen and in view of Robertson teaches the method of claim 1, further comprising: notifying, by the social engineering cognitive system, a user of results of processing the newly received electronic communication to determine whether or not the newly received electronic communication is an SEC(Jin, pg. 1460, As figure 2 details after the Prediction step, the Clients are notified if the Prediction outputs that the social media post is spam); receiving, by the social engineering cognitive system, user feedback in response to the notification, wherein the user feedback indicates a correctness or incorrectness of the results of the processing of the newly received electronic communication; and updating, by the social engineering cognitive system, training of the trained SEC classification model based on the user feedback(Jin, pg. 1460, see also fig. 2, “After building the classification model based on the historical data, we can start real-time monitoring of new posting activities in the social media network. For each new instance s, we first make prediction based on the trained model, if it is uncertain, send the instance for human labeling and add s to pool Tnew. If |Tnew| becomes bigger than a threshold, add it to the training pool for model retraining.”).
Regarding claim 9, Jin in view of Chen and in view of Robertson teaches the method of claim 1, wherein the responsive action is at least one of deleting the newly received electronic communication, moving the newly received electronic communication to a specific storage location, outputting a notification warning a user to not respond to the newly received electronic communication or open any attachments associated with the newly received communication, or reporting the newly received electronic communication to a provider of the trained SEC classification model(Jin, pg. 1460, As figure 2 details after the Prediction step, the Clients are notified if the Prediction outputs that the social media post is spam).1 
Referring to independent claims 11 and 20, they are rejected on the same basis as independent claim 1 since they are analogous claims.
Referring to dependent claims 12,17, and 19 they are rejected on the same basis as dependent claims 2, 7, and 9 since they are analogous claims.
Claims 3-6, 13-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. "Socialspamguard: A data mining-based spam detection system for social media networks." Proceedings of the VLDB Endowment 4.12 (2011)(“Jin”) in view of Chen et al. Feature set identification for detecting suspicious URLs using Bayesian classification in social networks. Information Sciences. 2014(“Chen”) and in view of Robertson et al. "A social approach to security: Using social networks to help detect malicious web content." 2010 IEEE International Conference on Intelligent Systems and Knowledge Engineering. IEEE, 2010(“Robertson”) and further in view of Madisetty et al. "A neural network-based ensemble approach for spam detection in Twitter." IEEE Transactions on Computational Social Systems 5.4 (2018)(“Madisetty”).
Regarding claim 3, Jin in view of Chen and in view of Robertson teaches the method of claim 1, but does not teach: wherein extracting key features from content of each SEC related document in the set of SEC related documents comprises extracting, from key structural portions of the documents in the set of SEC related documents, at least one of natural language phrases or natural language terms, and generating a vector representation of the SEC related document specifying instances of the natural language phrases or natural language terms extracted from the key structural portions of the SEC related document.
However, Madisetty teaches: wherein extracting key features from content of each SEC related document in the set of SEC related documents comprises extracting, from key structural portions of the documents in the set of SEC related documents, at least one of natural language phrases or natural language terms, and generating a vector representation of the SEC related document specifying instances of the natural language phrases or natural language terms extracted from the key structural portions of the SEC related document(Madisetty, pgs. 975-976, “We use dense representation of the words in our work. Dense representations of the words can be obtained in many different ways. Some of the common ways are: the word vectors which are randomly initialized, pretrained distributional word embeddings of word2vec… or global vector (Glove)… fastText embeddings… or dependence-based embeddings… [t]he tweet vector is formed by concatenating the individual word vectors of the tweet. If the dimension of word vector is d and the length of the tweet is l then the dimension of tweet matrix is l × d. Let a tweet be comprised the sequence of words:                         
                            
                                
                                    
                                        
                                            t
                                            e
                                            r
                                            m
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            t
                                            e
                                            r
                                            m
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            t
                                            e
                                            r
                                            m
                                        
                                        
                                            3
                                        
                                    
                                    ,
                                     
                                    .
                                     
                                    .
                                     
                                    .
                                     
                                    ,
                                     
                                    
                                        
                                            t
                                            e
                                            r
                                            m
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                    . Then, the tweet vector is represented as                         
                            
                                
                                    T
                                
                                
                                    v
                                
                            
                            =
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                            ∘
                            
                                
                                    w
                                
                                
                                    2
                                
                            
                            ∘
                            
                                
                                    w
                                
                                
                                    3
                                
                            
                            ∘
                             
                            .
                             
                            .
                             
                            .
                            ∘
                            
                                
                                    w
                                
                                
                                    n
                                
                            
                             
                        
                    where                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                     is the word embedding vector of                         
                            t
                            e
                            r
                            
                                
                                    m
                                
                                
                                    i
                                
                            
                        
                     and                         
                            ∘
                        
                     is the concatenation operator.  Each                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                            ∈
                            
                                
                                    R
                                
                                
                                    d
                                
                            
                        
                     is associated with its corresponding pretrained word vector.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin’s method in view of Chen and in view of Robertson and further in view of Madisetty the motivation to do so would be to work on shorter texts as found in some social media formats(Madisetty, pg. 975, “Although there exists sufficient literature on spam detection in emails, web, and reviews, the lengths of the tweets are generally smaller and tweets are often noisy in nature. There are also several works which detect the given user is spammer or non-spammer and block him. However, spammer can create a new account and keep posting spam tweets on Twitter. So there is a need for developing systems that can detect the spam at tweet level to prevent the spam that spreads across the network. There is less focus in the literature for detecting the spam at tweet level. We focus on the problem of detecting the given tweet is a spam or not.”). 
Regarding claim 4, Jin in view of Chen and in view of Robertson teaches the method of claim 1, and an attachment classifier that evaluates at least one of a subject line or contents of linked documents or attachments to the document(Robertson, pg. 438, see also fig. 3, “Notice that the constants $GOOD SCORE, $BAD SCORE, and $NO SCORE are configurable, and they were set at 1, -1 and 0, respectively, in this experiment… [c]hecks the URL hash against the Google Safe Browsing databases (both blacklist and malware) to see if the site is known to be malicious. If the URL exits in either the blacklist or malware list, the score for the link will be $BAD SCORE*100, which penalizes the link severely; otherwise, just return $GOOD SCORE.”).2
Jin in view of Chen and in view of Robertson  does not teach: processing each document, in the one or more documents of the corpus, by a plurality of classifiers, each classifier evaluating different aspects of the document, and the plurality of classifiers comprises a subject classifier that evaluates subject line content of the document to determine if natural language content of the subject line is indicative of a SEC related document, a contents classifier that processes contents of the document to determine if natural language content of the contents of the document is indicative of a SEC related document.
However, Madisetty teaches: processing each document, in the one or more documents of the corpus, by a plurality of classifiers, each classifier evaluating different aspects of the document(Madisetty, pgs. 977, see also fig. 4,  “Overview of our proposed
ensemble method is shown in Fig. 4. Our ensemble method works as follows: we combine five CNN-based methods and one feature-based method in the ensemble.” ), and the plurality of classifiers comprises a subject classifier that evaluates subject line content of the document to determine if natural language content of the subject line is indicative of a SEC related document(Madisetty, pgs. 976, “Apart from using CNNs which use word embeddings, we also use the feature-based model…[w]e use the following set of features to train the model… [l]ength of the Description: It finds the length of the user profile description.”), a contents classifier that processes contents of the document to determine if natural language content of the contents of the document is indicative of a SEC related document(Madisetty, pg. 977, “The first CNN is trained with Twitter Glove word embeddings with dimensions 25, 50, 100, and 200 in static mode and with 200 dimensions in nonstatic mode. The second CNN is trained with Google news corpus word2vec embeddings with 300 dimensions in both static and nonstatic channels. The third CNN is trained with Edinburgh Twitter corpus word2vec embeddings with
dimensions 100 and 400 in static mode and with 400 dimensions in nonstatic mode. The fourth CNN is trained with HSpam14 Twitter corpus with 200 dimensions in static and
nonstatic modes. The final CNN is trained with random embeddings with 200 dimensions in static mode.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin’s method in view of Chen and in view of Robertson and further in view of Madisetty the motivation to do so would be to work on shorter texts as found in some social media formats(Madisetty, pg. 975, “Although there exists sufficient literature on spam detection in emails, web, and reviews, the lengths of the tweets are generally smaller and tweets are often noisy in nature. There are also several works which detect the given user is spammer or non-spammer and block him. However, spammer can create a new account and keep posting spam tweets on Twitter. So there is a need for developing systems that can detect the spam at tweet level to prevent the spam that spreads across the network. There is less focus in the literature for detecting the spam at tweet level. We focus on the problem of detecting the given tweet is a spam or not.”). 
Regarding claim 5, Jin in view of Chen and in view of Robertson teaches the method of claim 1, wherein processing, by the trained SEC classification model, the newly received electronic communication to determine whether or not the newly received electronic communication is an SEC comprises: extracting features from the newly received electronic communication(Jin, pg. 1459, “In this section, we extract the image content features, text features and social network features to describe the posts in social media network.”).  
Jin in view of Chen and in view of Robertson does not teach: and performing a weighted evaluation of the extracted features from the newly received electronic communication in accordance with weights defined in the trained SEC classification model, to generate a probability score for the newly received communication indicating a probability that the newly received electronic communication is an SEC.
However, Madisetty teaches: and performing a weighted evaluation of the extracted features from the newly received electronic communication in accordance with weights defined in the trained SEC classification model, to generate a probability score for the newly received communication indicating a probability that the newly received electronic communication is an SEC(Madisetty, pgs. 979-980, see also fig. 4, “Now, a new data set is created by the predictions of five CNNs and one feature-based method. A neural network-based meta-classifier is applied to the newly created data set to classify the given tweet to spam or non-spam. This neural network has two hidden layers with six nodes each. Activation function relu is used in the hidden layers, and sigmoid is used in the output layer. We use sigmoid activation function in the output layer to make sure that the output ranges between 0 and 1.” ).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin’s method in view of Chen and in view of Robertson and further in view of Madisetty the motivation to do so would be to work on shorter texts as found in some social media formats(Madisetty, pg. 975, “Although there exists sufficient literature on spam detection in emails, web, and reviews, the lengths of the tweets are generally smaller and tweets are often noisy in nature. There are also several works which detect the given user is spammer or non-spammer and block him. However, spammer can create a new account and keep posting spam tweets on Twitter. So there is a need for developing systems that can detect the spam at tweet level to prevent the spam that spreads across the network. There is less focus in the literature for detecting the spam at tweet level. We focus on the problem of detecting the given tweet is a spam or not.”). 
Regarding claim 6, Jin in view of Chen and in view of Robertson and further in view of Madisetty teaches the method of claim 5, wherein the weights defined in the trained SEC classification model are machine learned weights associated with features of electronic communications that indicate a relative importance of extracted features in determining whether or not electronic communications are SECs(Madisetty, pgs. 978-979, “CNN-rand uses random word embeddings for initializing the word vectors used in CNN model. CNN-static uses static pretrained word embeddings in which weights are not updated in learning, whereas weights are updated through back-propagation in CNN-nonstatic. Task-specific word embeddings are learned in CNN-nonstatic.” ).
Regarding claim 21, Jin in view of Chen and in view of Robertson and further in view of Madisetty teaches the method of claim 4, wherein each classification output from each classifier in the plurality of classifiers is a vector output comprising probability values indicating a probability that the document is a SEC related document based on the specific aspects of the document evaluated by the classifier(Madisetty, pgs. 975-977, see also fig.1 and fig. 4, “Next layer is the convolution layer… [f]inally, sigmoid activation function is applied to classify the given tweet.” ), and wherein the classification output from each classifier in the plurality of classifiers is combined with classification outputs of each other classifier in the plurality of classifiers to generate a final classification of the document based on the probability values in the classification outputs of the plurality of classifiers(Madisetty, pgs. 980, “A neural network-based meta-classifier is applied to the newly created data set to classify the given tweet to spam or non-spam. This neural network has two hidden layers with six nodes each. Activation function relu is used in the hidden layers, and sigmoid is used in the output layer. We use sigmoid activation function in the output layer to make sure that the output ranges between 0 and 1” and as fig. 4 details, the outputs from the CNN and Random Forest classifiers are fed into the Meta Classifier to generate the final classification of a tweet.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jin with the above teachings of Madisetty for the same rationale stated at Claim 4.
Referring to dependent claims 13-16 they are rejected on the same basis as dependent claims 3-6 since they are analogous claims.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. "Socialspamguard: A data mining-based spam detection system for social media networks." Proceedings of the VLDB Endowment 4.12 (2011)(“Jin”) in view of Chen et al. Feature set identification for detecting suspicious URLs using Bayesian classification in social networks. Information Sciences. 2014 Dec (“Chen”) and in view of Robertson et al. "A social approach to security: Using social networks to help detect malicious web content." 2010 IEEE International Conference on Intelligent Systems and Knowledge Engineering. IEEE, 2010(“Robertson”) and further in view of Stolarz et al. US 2018/0097841 Al (“Stolarz”). 
Regarding claim 22, Jin in view of Chen and in view of Robertson teaches the method of claim 1, but does not teach further comprising: generating, based on the extracted key features, one or more rules specifying a pattern of content indicative of an SEC, wherein generating the one or more rules comprises replacing personalized tokens in the extracted key features with corresponding generalized tokens that are not specific to a particular user, and wherein each rule specifies a corresponding pattern of content comprising tokens corresponding to a subset of the extracted key features and the generalized tokens in context with one another to specify the corresponding pattern.  
However, Stolarz teaches: further comprising: generating, based on the extracted key features, one or more rules specifying a pattern of content indicative of an SEC, wherein generating the one or more rules comprises replacing personalized tokens in the extracted key features with corresponding generalized tokens that are not specific to a particular user (Stolarz, para. 0236-238, “[A] characteristic of a communication may be a feature, something pertaining to, constituting or indicating a particular quality of that communication. Examples may include, but are not limited to, the persons involved with the communication, the subject matter of the communication, and the time when the communications occurred. The evaluation of the communication may include natural language processing via social engineering attack defense process 10…a predetermined communication rule may be made up of various communication criteria, e.g., the parties involved in the communication, the subject matter of the communication, the time and/or date of the communication characteristics, across multiple channels. For example, a predetermined communication rule may include any communications between co-workers regardless of time or date of the communication.” Stolarz teaches [A] characteristic of a communication may be a feature, something pertaining to, constituting or indicating a particular quality of that communication. Examples may include, but are not limited to, the persons involved with the communication, the subject matter of the communication, and the time when the communications occurred (i.e. based on the extracted key features) a predetermined communication rule may be made up of various communication criteria, e.g., the parties involved in the communication, the subject matter of the communication, the time and/or date of the communication characteristics, across multiple channels (i.e. generating one or more rules specifying a pattern of content indicative of an SEC) For example, a predetermined communication rule may include any communications between co-workers regardless of time or date of the communication (i.e. wherein generating the one or more rules comprises replacing personalized tokens in the extracted key features with corresponding generalized tokens that are not specific to a particular user)) and 
wherein each rule specifies a corresponding pattern of content comprising tokens corresponding to a subset of the extracted key features and the generalized tokens in context with one another to specify the corresponding pattern(Stolarz, para. 0243, “[S]ocial engineering attack defense process 10 may utilize an ontology in order to Implement/represent rules that may have predicate relationships ( e.g., categories, attributes of the thing being categorized in the ontology)… Rules may be represented as ontological relationships or declarations, or rules may be implemented as software logic that uses ontology. For instance, software logic may represent a rule such as "any attempt to communicate outside of business hours is suspicious" and the ontology may say that a group such as { call, fax, voicemail, email, message, instant message, direct message, ring, ping} are all [‘]communications[’], and thus a message (e.g., [‘]ping me later tonight[’]) may trigger the rule.” Stolarz teaches rules may be implemented as software logic that uses ontology. For instance, software logic may represent a rule such as "any attempt to communicate outside of business hours is suspicious" (i.e. wherein each rule specifies a corresponding pattern of content) the ontology may say that a group such as {call, fax, voicemail, email, message, instant message, direct message, ring, ping} are all “communications”(i.e. tokens corresponding to a subset of the extracted key features and the generalized tokens in context with one another) and thus a message (e.g., “ping me later tonight”) may trigger the rule (i.e. to specify the corresponding pattern)).3
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jin in view of Chen and in view of Robertson and further in view of Stolarz the motivation to do so would be use machine learning to analyze large amounts of communications to generate a predetermined rule used for identifying Omnichannel Social Engineering Attacks (Stolarz, para. 0165, “[T]he comparing of the first characteristic of a first communication on a first communication channel and the second characteristic of a second communication on a second communication channel to a predetermined rule may include assessing the similarities and differences of these characteristics to the predetermined rule. For example, the predetermined rule may involve the use of statistical classifiers. Two different textual communications may be compared using the predetermined rule. An inclusive classifier test may attempt to determine if the target text is similar to a malicious communication based on a classifier using a training set and a corpus of maliciouscommunications and non-malicious communications. Then, a different classifier uses a different training set of information that may be used to determine differences, how the communication may be dissimilar to a set of malicious communications, etc. The predetermined rule may be used in performing an assessment of both similarities and differences of the text with respect to malicious communications.”).
Regarding claim 23, Jin in view of Chen and in view of Robertson and further in view of Stolarz teaches the method of claim 22, wherein the newly received electronic communication is an electronic mail communication, and wherein processing the newly received electronic communication comprises applying the one or more rules to structured portions of the electronic mail communication to determine if content of the structured portions of the electronic mail communication match one or more patterns of content indicative of an SEC specified in the one or more rules(Stolarz, pg. 0164, “[A] predetermined rule may be made up of various criteria, e.g., characteristics, involving communications across multiple channels. These criteria may include any characteristic of subject matter, such as type and origin of communications across multiple channels. For example, a predetermined rule may indicate that a potential social engineering attack may exist if a voice message and an email message are received from the same source, e.g., within a 24-hour period where the text transcript of the phone call instructs the user to read the email message and where the source of the communication is not a usual communicator of the user. Further, the predetermined rule may indicate that the potential social engineering attack exists where a URL in the email message (e.g., email message instructs user to contact URL) is not on a whitelist of trustworthy or safe sites or is on a blacklist of unsafe sites.” Stolarz teaches For example, a predetermined rule may indicate that a potential social engineering attack may exist if a voice message and an email message are received from the same source, e.g., within a 24-hour period where the text transcript of the phone call instructs the user to read the email message (i.e. wherein the newly received electronic communication is an electronic mail communication) Further, the predetermined rule may indicate that the potential social engineering attack exists where a URL in the email message (e.g., email message instructs user to contact URL) is not on a whitelist of trustworthy or safe sites or is on a blacklist of unsafe sites (i.e. wherein processing the newly received electronic communication comprises applying the one or more rules to structured portions of the electronic mail communication to determine if content of the structured portions of the electronic mail communication match one or more patterns of content indicative of an SEC specified in the one or more rules)).4



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adewole, Kayode Sakariyah, et al. "Malicious accounts: Dark of the social networks." Journal of Network and Computer Applications 79 (2017): 41-67 (gives a literature review of the dramatic rise in malicious activities including spamming, fake account creation, phishing, and malware distribution in online social networks and the different methods to counter these activities).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571) 270-1806. The examiner can normally be reached 10AM-8PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Adam Clark Standke
Assistant Examiner
Art Unit 2129



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to mapping one
        or more elements but not all.
        2 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to mapping one
        or more elements but not all.
        3 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to mapping one
        or more elements but not all.
        4 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to mapping one
        or more elements but not all.